DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a second plate member" in line 21 and a limitation “the second plate” in second to last line.  There is insufficient antecedent basis for this limitation in the claim and the first limitation should read - - a second plate - - .
Claims 2-10 depend on claim 1 and are thus also deemed indefinite by definition.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/023094 to Kim et al. (Kim) in view of U.S. Patent Application Publication 2016/0290690 to Jung et al. (Jung).
In reference to claim 1, Kim teaches a vacuum adiabatic body (par 0046-0050; FIG. 1-4) comprising a first plate (10, FIG. 1-4) configured to define at least a portion of a wall for a first 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vacuum adiabatic body of Kim, to include explicitly a heat exchange pipeline comprising a first pipe and a second pipe and one first opening provided in the first plate through which the heat exchange pipeline passes from the first space into the third space, wherein the first and second pipes are heat exchanged with each other in the third space, as taught by Jung, in order to improve the thermal insulation of the refrigerator.
	In reference to claim 12, Kim and Jung teach the vacuum adiabatic body as explained in the rejection of claim 11, and Jung additionally teaches wherein one second opening (162, FIG. 
In reference to claim 13, Kim and Jung teach the vacuum adiabatic body as explained in the rejection of claim 11, and Jung additionally teaches wherein a portion of the heat exchange pipeline (200, FIG. 1-5) comprises passing through the third space is bent at least three times (FIG. 4). 
In reference to claim 14, Kim and Jung teach the vacuum adiabatic body as explained in the rejection of claim 11, and Jung additionally teaches wherein the first pipe (210, FIG. 4) has a diameter greater than a diameter of the second pipe (220, FIG. 4), but they do not teach that the second pipe is provided inside of the first pipe.  However, the Examiner takes the Official Notice of facts not in the record by relying on “common knowledge” of various intercoolers wherein a smaller pipe is placed within a bigger pipe to be obvious in order to provide a greater heat exchange between the fluids flowing through said pipes.
In reference to claim 15, Kim and Jung teach the vacuum adiabatic body as explained in the rejection of claim 14, but they do not teach that the second pipe has a wrinkled cross-sectional shape.  However, the Examiner takes the Official Notice of facts not in the record by relying on “common knowledge” of various intercoolers wherein a pipe has a wrinkled cross-sectional shape to be obvious in order to provide a greater heat exchange of the fluid flowing through said pipe.
In reference to claim 16, Kim and Jung teach the vacuum adiabatic body as explained in the rejection of claim 14, and Jung teaches where the second pipe (210, FIG. 4) is an inlet pipe through which refrigerant flows, and the first pipe (220, FIG. 4) is an outlet pipe through which evaporated refrigerant flow (par 0129).

In reference to claim 18, Kim and Jung teach the vacuum adiabatic body as explained in the rejection of claim 17, and Jung teaches wherein the first opening (122, FIG. 4) is defined by a protruding end of the first plate, and the sealing member (weld, par 0122) is provided on the protruding end so as to seal the third space (130, FIG. 4).
	In reference to claim 19, it claims similar limitations as claim 18; thus, said claim 19 is rejected in the same manner, as explained in detail above. 
In reference to claim 20, Kim and Jung teach the vacuum adiabatic body as explained in the rejection of claim 14, and Jung teaches a filler provided in the seal to maintain a distance between the seal (162, FIG. 4) and the first and second pipes inside of the vacuum space (130, FIG. 4), wherein the filler is made of a combustible material and spaced a predetermined distance away from the opening (weld is inherently combustible when made; par 0122).  
Allowable Subject Matter
Claims 1-10 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication 2010/0279055 to Song et al. teaches a vacuum insulator.
U.S. Patent Application Publication 2008/0110128 to Hirath et al. teaches a heat-insulated wall.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846. The examiner can normally be reached Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JD Fletcher can be reached on 5712705054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FILIP ZEC/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
3/26/2022